 1
 2
 3
 4
 5
 6
 7                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 8                                          AT SEATTLE
 9
     STEPHANIE PICKERING and TERRY A.                       Case No. 2:15-cv-01983-RSM
10
     O’KEEFE,
11                                                          ORDER GRANTING DEFENDANT
                    Plaintiffs,                             BANK OF AMERICA’S MOTION TO
12                                                          EXTEND TRIAL DATE AND TRIAL
     v.                                                     ORDER DEADLINES
13
14   BANK OF AMERICA HOME LOANS; BANK
     OF AMERICA, N.A.; QUALITY LOAN
15   SERVICING CORP. WASHINGTON;
16   MORTGAGE ELECTRONIC REGISTRATION
     SYSTEM (“MERS”); and DOES 1-10,
17   Inclusively,
18
                    Defendants.
19
            THIS MATTER having come before the Court upon the filing of Defendant Bank of
20
     America’s Motion to Extend Trial Date and Trial Order Deadlines (the “Motion”) pursuant to
21
22   Federal Rule of Civil Procedure 16(b); all parties having been given notice and an opportunity to

23   respond; the Court having reviewed all briefing filed by all parties relating to the Motion; and the
24
     Court having reviewed the records and files herein, it is hereby:
25
            ORDERED that Defendant Bank of America’s Motion, Dkt. #86, is GRANTED. The
26
27   Court directs the Clerk to issue a new revised scheduling order extending the dispositive motion

28


      ORDER GRANTING BANK OF AMERICA’S
      MOTION TO EXTEND TRIAL DATE AND
      DEADLINES OF TRIAL ORDER - 1
     deadline and all subsequent deadlines by 90 days, and to assign a new trial date consistent with
 1
 2   that extension.

 3          Dated this 28th day of December, 2018.
 4
 5
 6
 7
                                                 A
                                                 RICARDO S. MARTINEZ
 8                                               CHIEF UNITED STATES DISTRICT JUDGE

 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


      ORDER GRANTING BANK OF AMERICA’S
      MOTION TO EXTEND TRIAL DATE AND
      DEADLINES OF TRIAL ORDER - 2
